Title: To Thomas Jefferson from George Rogers Clark, 10 February 1781
From: Clark, George Rogers
To: Jefferson, Thomas



Dr Sir
Winchester Feby 10th 1781.

Before my arrival at this Post I met with Mr. Randolph from Pittsburg. Col. W. Harrison is Exerting himself to Compleat the Purchases ordered, Great Incouragement given by Most Persons of Note N of the Allegany Pensylvanians, as well as Virginians. Col. Crawford now with me says their is no danger of their not turning out or a failiour of provition, but no possibility of its being Ready by the time appointed. I am Extreamly anctious to get to Pittsburg but doubt it will be some Days before I can leave this  place. Am Sorry that some of the officers of Berkely Cty appear to be backward in furnishing men. Before this Reaches you you must have Received a Petition from them. I guess the purport by Letters from their Lieutenant. They want arms. Men they have. The officers of Frederick appear Rather desirous to Incourageing the Expedition but I doubt Cannot arm their men. I have Learn[t] that a number of Rifles lay in Philadelphia. If they Could be procured they might be brought to this place in a few weaks by the Cty Lieuts Receiving orders in Consequence. Its Truly surprising to me that those Gentlemen should undertake to dictate for Government or Remons[tra]te against her orders. I wish we may not here-[after] feel the fatal effects of such Conduct. Col. Crawford who will hand you this is Capable and hath already been of Great Service to us in the Department of Pittsburg whare we have a pleasing Prospect at present. I wish it was the Case hear then would be but little doubt of Suckecess. I begin to fear the want of men but the Idea of a disappointment is so disagreable to me that if the Authority and Influance that I have with Every Exertion that can be made will Carry my point I shall Certainly do it without your orders for the Enterprise is Countermand[ed] or a failiour in the supplies I am to Receive which I hope will not be the Case.
I am Sr your Very Hb. Servant,

G R Clark

